COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                               NO. 02-11-00182-CR


GLEN TANNER                                                      APPELLANT

                                        V.

THE STATE OF TEXAS                                                     STATE


                                    ------------

          FROM THE 16TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered AAppellant’s Withdrawal Of Notice Of Appeal.@ The

motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.

App. P. 42.2(a).    No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.2(a), 43.2(f).

                                              PER CURIAM

      1
       See Tex. R. App. P. 47.4.
PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 16, 2011




                             2